Case 1:19-cv-03377-LAP Document 149-4 Filed 07/07/20 Page 1 of 5




                 EXHIBIT D
          Case 1:19-cv-03377-LAP Document 149-4 Filed 07/07/20 Page 2 of 5


From:                   Nicole Moss
To:                     Kiely, Christian; Imran H. Ansari, Esq.
Cc:                     Cooper, Howard; Arthur Aidala; Judge Barry Kamins; Michael W. Kirk; Haley Proctor; Chuck Cooper
Subject:                Re: Meet and Confer
Date:                   Saturday, December 07, 2019 9:06:18 AM


Dear Christian,

We appreciate the productive call yesterday afternoon regarding initial disclosures and other
discovery matters. As promised, the following is an email confirming the agreements we have
reached. Please let me know if this deviates from your understanding so that we can make sure we
are all on the same page to avoid any confusion or problems moving forward.

          1. Initial Disclosures:
                            a. Both parties will provide their Rule 26 Initial Disclosures on Dec. 16, 2019;
                            b. On that date or as soon as reasonably possible thereafter, Plaintiff will produce the
                                    following:
                                                               i.      Records received from Mar-a-Lago;

                                                             ii.      Flight logs;

                                                           iii.      Documents produced by Giuffre in the Maxwell case;

                                                           iv.      Documents produced by Giuffre in the Edwards v. Dershowitz matter;

                                                             v.      We will confirm that Plaintiff has not produced documents in any other

                                                                pending matters;
                                                           vi.      We will produce an electronic and video transcript of Giuffre’s deposition

                                                                in the Maxwell matter.  
                                                          vii.       A list of doctors and/or psychiatrists seen by Plaintiff since records were

                                                                last gathered/produced in the Maxwell case.

                            c. On Dec. 16, 2019 or as soon thereafter as reasonably possible, Defendant will produce
                                    the following:
                                                               i.      Documents produced in the Edwards v. Dershowitz matter;

                                                             ii.      You will confirm whether there were any documents produced in

                                                                the Maxwell matter that were not copied to Plaintiff’s then counsel, Boies
                                                                Schiller;
                                                           iii.      The compilation of evidence Mr. Dershowitz has cited to as proving that

                                                                Ms. Giuffre has made up her allegations;
                                                           iv.      The thousands of pages of travel, phone and other documentary evidence

                                                                referenced in Mr. Dershowitz’s email to Julie Brown of 3/12/19 (to the
                                                                extent that is different from the compilation of evidence referenced above);
                                                             v.      All evidence reviewed by FGIS;

                                                           vi.      All materials produced by Mr. Dershowitz to any law enforcement or

                                                                police agency.
                                                          vii.      We have also requested a list of Defendant’s doctors and therapists. You

                                                                are going to get back to us with a proposal on reasonable date parameters
                                                                for this request.
                                                        viii.      We had asked for documents/evidence supporting the claim that Plaintiff

                                                                was over the age of 18 when she was trafficked to Defendant. We
   Case 1:19-cv-03377-LAP Document 149-4 Filed 07/07/20 Page 3 of 5


                    understand you deny that this occurred at all, but we had understood
                    Defendant to have said that Plaintiff was over the age of 18 when she claims
                    these encounters took place and that you have proof of that. On our call, I
                    understood you to be saying you were limiting this statement to Plaintiff
                    being over the age of majority (i.e. consent) in New York, which is 17, and
                    that she was not necessarily over the age of 18. After our call, I reviewed
                    the Answer/Counterclaims filed by Defendant, and I note that in Paragraph
                    20, Defendant states in relevant part “her employment records prove that
                    she did not even meet Epstein until she was 17, and she later admitted that
                    she was well over 18 when she claimed to have had sex with Epstein’s
                    friends.” To clarify we request that you produce or identify whatever you
                    are relying upon for the proposition that Plaintiff was over the age of 18
                    when she had sex with Epstein’s friends.

      d. The parties agree that any documents produced from the Maxwell case that are still
         subject to the protective/sealing order in that case will only be used for the purposes of
         this litigation and will not be publicly disclosed unless and until the Court unseals the
         materials.
      e. Defendants agree to hold the document requests served on Plaintiff on December 3,
         2019 in abeyance. The parties agree this means that Plaintiff’s time to respond to
         these requests has not begun to run, and we will revisit both the scope of the requests
         and a timeline for a response after the exchange of initial disclosures and
         documents described above.
1. Recordings:

      a. Defendant agrees to the third-party expert/vendor that Plaintiff has proposed;
      b. The parties will jointly submit a letter to Judge Preska asking for an Order allowing Stroz
         Friedberg to release the analog tape currently in its possession to the newly identified
         expert. (We will send you a proposed letter for your review);
      c. Defendant will also produce to this expert the recording Defendant made of a
         conversation with an individual known as “Patrick Kessler.” We did not discuss whether
         this recording is digital or analog. If analog we request that you produce the original
         recording for analysis, and if digital that it be produced in a forensically sound manner
         that preserves all metadata.
      d. Defendant is in the process of cataloging all recordings for the purpose of identifying all
         responsive recordings that will likewise be produced to this third-party expert for
         analysis. While we did not specifically discuss this point, we think it is important to set
         forth our understanding of relevance to be sure we have an agreement. It is Plaintiff’s
         position that any recording (analog or digital) with any of the following individuals
         should be considered responsive and produced for analysis – all attorneys from the
         firm Boies Schiller, Bradley Edwards, Paul Cassell, Rebecca Boylan, Michael (Boylan’s
         husband), Stan Pottinger, Leslie Wexner, Abigail Wexner, any attorney or individual
         associated with the Wexner’s, Ghislaine Maxwell or any individual associated with Ms.
         Maxwell, Jeffrey Epstein or any  individual associated with Jeffrey Epstein, any
         individual who claims that Mr. Epstein acted inappropriately with young women,
         any individual (including but not limited to any member of the media) with whom
       Case 1:19-cv-03377-LAP Document 149-4 Filed 07/07/20 Page 4 of 5


               Defendant discussed his theory that Plaintiff and her attorneys made claims against
               him to extort money, any individuals who would be a witness to Plaintiff‘s time with
               Jeffrey Epstein, any other individuals who claim to have knowledge about any of the
               claims, counterclaims, or defenses in this action, any other media personnel with
               whom this case, Plaintiff’s claims, or Jeffrey Epstein were discussed. To the extent
               Defendant believes an individual recording is privileged, we ask that it be identified and
               a privilege log provided.
            e. It is agreed that the production of all recordings will be done in such a manner as to
               forensically preserve all metadata where applicable, will be complete recordings, and
               that all originals will be preserved;
            f. It is agreed that any analysis of any recording produced as noted above will be done so
               as to preserve the recording and not alter or destroy its content.
    2. Third-party discovery: The parties agree to cooperate to the extent possible to coordinate
       subpoenas to third-parties such as media outlets, to work cooperatively on scheduling
       depositions to avoid multiple depositions or competing depositions on the same day and to
       alleviate the burden on non-parties. This agreement to cooperate extends to third-parties
       that may be located overseas. The specific details will be discussed when it is determined
       which third-parties Plaintiff and Defendant wish to subpoena and/or depose.
    3. Amending the Complaint: We discussed foregoing a motion to amend. Defendant is not in a
       position to agree to that
    4. Discovery of Settlement Agreements:  You are considering our request that Defendant
       produce the Settlement Agreement from the Edwards v. Dershowitz matter as part of the
       initial exchange of documents. We note that you will receive a copy of Virginia’s settlement
       with Epstein, which is an exhibit to Plaintiff’s deposition in the Maxwell case, and reiterate our
       request that you produce the  Edwards settlement.
Please let me know if you think there is anything significant that I have left out of this summary. I
look forward to speaking with you again as we work through the discovery issues in this case. I
reiterate that is my preference to work through discovery questions as cooperatively as possible to
avoid unnecessary letter writing and motions practice so please do not hesitate to contact me if you
have any questions or concerns.

Have a good weekend,


Nicole Jo Moss
Cooper & Kirk, PLLC
1523 New Hampshire Ave. N.W.
Washington, D.C. 20036
202-220-9636 (work)
202-423-3237 (cell)
202-220-9601 (fax)



From: "Kiely, Christian" <ckiely@toddweld.com>
Date: Wednesday, December 4, 2019 at 11:33 AM
          Case 1:19-cv-03377-LAP Document 149-4 Filed 07/07/20 Page 5 of 5


To: Nicole Moss <nmoss@cooperkirk.com>, "Imran H. Ansari, Esq." <iansari@aidalalaw.com>
Cc: "Cooper, Howard" <hcooper@toddweld.com>, Arthur Aidala <arthur@aidalalaw.com>,
Judge Barry Kamins <judgekamins@aidalalaw.com>, "Michael W. Kirk"
<mkirk@cooperkirk.com>, Haley Proctor <hproctor@cooperkirk.com>, Chuck Cooper
<ccooper@cooperkirk.com>
Subject: RE: Meet and Confer



Nicole,

I apologize for the back and forth but 3 PM Friday would work best for our team, rather than 1 PM.
Please confirm that works for your side.

In addition, just to supplement briefly the agenda for Friday for the sake of efficiency, let me add the
following:

  1. In accordance with Judge Preska’s directions to us, we will be prepared to produce quickly
      Professor Dershowitz’s travel documents and the recording of his call referenced in the NYT
      article last weekend with your side producing Ms. Giuffre’s deposition and exhibits in the
      Maxwell case (and the video recording), along with the Mar-a-Lago employment records. All
      of these materials will be used solely in the pending litigation absent further order of the
      court per Judge Preska’s order from the bench.
  2. We would like to broaden the upfront exchange to include all materials in your client’s
      custody, possession or control from the Maxwell case, the Florida CVRA case and any other
      pending or previously pending proceeding. These materials should be readily available and
      easily produced. As explained to the Court, allowing us to review these materials early will
      help determine what other discovery needs to be taken and may very well allow us to narrow
      what needs to be done in this case. These materials too would be used solely in the pending
      litigation absent a further order of the Court.
We look forward to discussing these and other matters on Friday.

Thank you,

Christian


From: Kiely, Christian
Sent: Wednesday, December 4, 2019 9:50 AM
To: 'Nicole Moss' <nmoss@cooperkirk.com>; Imran H. Ansari, Esq. <iansari@aidalalaw.com>
Cc: Cooper, Howard <hcooper@toddweld.com>; Arthur Aidala <arthur@aidalalaw.com>; Judge
Barry Kamins <judgekamins@aidalalaw.com>; Michael W. Kirk <mkirk@cooperkirk.com>; Haley
Proctor <hproctor@cooperkirk.com>; Chuck Cooper <ccooper@cooperkirk.com>
Subject: RE: Meet and Confer

Nicole,
